DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner finds no 35 USC 101 rejections in the current claims language.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213 (Commissioner of Patents 1935).

The application is in condition for allowance except for the following formal matters, of typographical errors, and not clarity, specifically:


Claim Objections
Claims 1 – 11 are objected to because of the following informalities:
Claim 1 discloses “wherein when injected the user credentials cause” (claim 1, line 8) is confusing.  Examiner recommends “wherein, when injected, the user credentials cause”;
Claim 11 discloses “wherein when injected the user credentials cause” (claim 11, line 11) is confusing.  Examiner recommends “wherein, when injected, the user credentials cause”;

Claim 4 recites the limitation "user data" in line 2.  There is insufficient antecedent basis for this limitation in the claim;
Examiner recommends the language “second user data” or “additional user data”.
Claim 4 recites the limitation "user data" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the second user data” or “the additional user data;

Claim 8 recites the limitation "plaintext cookies" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the plaintext cookies”.

Examiner recommends a thorough review of the claim language in order to correct other possible antecedent basis concerns.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent Claim 1:
1.	A method, comprising:
receiving, at a proxy service on a user device from a proxy interface of an aggregation system separate from the user device, a request to obtain user data from a remote data source separate from the user device;
receiving, by the proxy service, request data having at least one dummy entry from the proxy interface of the aggregation system;
injecting, by the proxy service, user credentials stored on the user device into the request data, wherein, when injected, the user credentials cause the at least one dummy entry of the request data to be replaced;
transmitting, by the proxy service, the request data, including the user credentials, to the remote data source;
receiving, by the proxy service, the user data from the remote data source; and
transmitting, by the proxy service, the user data to the proxy interface of the aggregation system.

Independent claim 11:
11.	A user device including:
a processor; and
a memory including computer readable instructions, wherein the processor is configured to, based on execution of the computer readable instructions:
receive, at a proxy service on the user device, from a proxy interface of an aggregation system separate from the user device, a request to obtain user data from a remote data source separate from the user device;
	receive, by the proxy service, request data having at least one dummy entry from the proxy interface of the aggregation system;
inject, by the proxy service, user credentials stored on the user device into the request data, wherein, when injected, the user credentials cause the at least one dummy entry of the request data to be replaced;
	transmit, by the proxy service, the request data, including the user credentials to the remote data source;
	receive, by the proxy service, the user data from the remote data source; and
	transmit, by the proxy service, the user data to the proxy interface of the aggregation system.

Independent claim 12:
12.	A method comprising:
transmitting, by a proxy interface of an aggregation system, to a proxy service on a user device separate from the aggregation system, a request to obtain user data from a remote data source separate from the user device;
receiving, by the proxy interface of the aggregation system, from the proxy service, a request for request data, wherein the request data is associated with the remote data source;
transmitting, by the proxy interface of the aggregation system the request data to the proxy service, wherein the request data includes at least one dummy entry corresponding to user credentials stored on the user device;
in response to transmitting the request data, receiving, by the proxy interlace of the aggregation system, the user data from the proxy service; and
aggregating, by the aggregation system, the user data with additional user data associated with at least one other user device.

These specific highlighted elements of the independent claims, in combination with the other elements of the independent claims, are not taught in the prior art.  In addition, Examiner points to the arguments made by Applicant during the prosecution of the present Application.

A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this action.

For future email communications (including interview agendas), Applicant should file the appropriate PTO form (PTO/SB/439) or file an air interview request.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH R COULTER whose telephone number is (571)272-3879.  The examiner can normally be reached on M-F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on M-F, 8am-5pm.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENNETH R COULTER/Primary Examiner, Art Unit 2445                                                                                                                                                                                                        
/KRC/